ARMSTRONG, J.,
concurring.
I agree with the majority’s analysis and result, with one caveat. The majority implicitly assumes that the federal Due Process Clause imposes a limit on the authority of municipalities to tax people or entities whose contacts with the municipalities do not meet the “minimum contact” standard of the Due Process Clause. I do not question that the Due Process Clause prevents a state and its municipalities from imposing burdens or consequences on people or entities *254who have not had the requisite level of contact with the state, but I am less certain that it operates to limit the authority of a municipality to do that to people who have had sufficient contact with the state but not with the municipality. The parties have not raised that issue, however, so we are not required to address it in this case.